Citation Nr: 1030769	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an injury 
to the coccyx.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.  

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from October 1973 to June 1974, 
and from January 19, 1985 to February 1, 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
"residuals, coccyx injury," and which denied claims for service 
connection for "degenerative disease, both hips with acetabular 
sclerosis and spurring," "degenerative facet changes, L5-S1," 
and PTSD.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In her appeal (VA Form 9), received in May 2009, the Veteran 
indicated that she wanted a hearing before a Veterans Law Judge 
(VLJ) at the RO.  She apparently subsequently elected to have a 
videoconference hearing, and in March 2010, she was notified that 
she had been scheduled for a videoconference hearing on April 29, 
2010.  However, she failed to report for her hearing.  That same 
month, she filed a motion for another videoconference hearing.  
In May 2010, the motion for another hearing was granted.  The 
Veteran was rescheduled for a hearing in June 2010.  However, she 
failed to appear for her scheduled hearing, and there is no 
record that a request for another hearing was ever made.  Without 
good cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
on her part is required.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1989, the RO denied 
the Veteran's claim for service connection for a tailbone injury.  

2.  The evidence received since the RO's July 1989 decision 
denying the Veteran's claim for service connection for a tailbone 
injury, which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran does not have a hip disability, or a lumbar spine 
disability, that was caused or aggravated by her service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's July 1989 decision denying the Veteran's claim for service 
connection for a tailbone injury; the claim for residuals of an 
injury to the coccyx is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).    

2.  A hip disability, and a lumbar spine disability, were not 
caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that for all claims, subsequent to the 
most recent supplemental statement of the case, dated in December 
2009, several private medical reports have been received.  
Although this evidence has not been reviewed by the RO, a remand 
is not required because a waiver of RO review has been received.  
See 38 C.F.R. § 20.1304 (2009).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has recently determined that when a claimant makes 
a claim of entitlement to service connection for a psychiatric 
disability, (s)he is seeking service connection any acquired 
psychiatric disability regardless of how those symptoms are 
labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(emphasis added).  In this case, the Veteran has been afforded 
diagnoses that include major depression, bipolar disorder, and 
somatoform disorder, as well as a personality disorder.  Under 
the circumstances, the Board has determined that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) has been raised by the record, and 
this issue has been referred to the AOJ for adjudication.  

I.  New and Material

The Veteran asserts that new and material evidence has been 
submitted to reopen a claim for service connection for residuals 
of an injury to the coccyx.  

In May 1988, the Veteran filed a claim for service connection for 
a "tailbone injury" which she asserted was incurred in January 
1985 at Fort Wainright, Alaska.  In July 1989, the RO denied the 
claim.  There was no appeal, and the RO's decision became final.  
See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

In October 2004, the Veteran filed to reopen the claim, 
specifically listing an "injury to the coccyx and resulting 
disabilities."  In May 2005, the RO denied the claim.  The 
Veteran has appealed.  

The Veteran asserts that she has residuals of an injury to the 
coccyx that were caused by her service.  She essentially asserts 
that in January 1985, she sustained an injury to her coccyx while 
doing sit-ups, and that she was treated at the Bassett Army 
Community Hospital.  She testified that she was profiled (i.e., 
put on light duty).  See transcript of hearing, held at the RO in 
November 2008.  

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in July 1989.  
Therefore, the Board must determine if new and material evidence 
has been submitted since that time.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and specified diseases 
to include arthritis, become manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 
3.307, 3.309.

The evidence of record at the time of the RO's July 1989 rating 
decision included her service treatment reports from her first 
period of active duty, which did not show any relevant treatment.  
The Veteran's separation examination report, dated in May 1974, 
showed that her spine was clinically evaluated as normal.  In an 
associated "report of medical history," she denied a history of 
recurrent back pain.  See also October 1984 examination report 
(associated with entrance into the Army Reserve), and associated 
"report of medical history" (same).  There were no service 
treatment reports from the Veteran's second period of active 
duty.

A statement from the Veteran's Army Reserve unit, dated in 
November 1988, it was stated that they had no records for the 
Veteran, that informal reports indicated that the Veteran served 
on active duty between January 19, 1985 to February 1, 1985, and 
that a "line of duty investigation" had not been performed 
during this time.

As for the post-service medical evidence, it consisted of VA 
reports, dated between 1974 and 1988.  This evidence included a 
VA examination report, dated in July 1988, which showed that the 
Veteran asserted that in January 1985, she was doing sit-ups when 
she felt symptoms "like a lightning bolt in my tailbone," with 
a feeling of "stepping on a bunch of needles" while running.  
She further stated that it, "Feels like the tailbone swells up 
and the skin cracks open and I get a watery discharge from 
that."  An associated X-ray of the lumbar spine was normal.  The 
diagnoses noted "patient's history coccygeal trauma - probable 
coccydynia." 

At the time of the RO's July 1989 decision, there was no evidence 
of any relevant treatment during service.  The earliest and only 
evidence of a disorder involving the coccyx was in the July 1988 
VA examination report, which was somewhat vague and equivocal, 
and which came over three years after the Veteran's second period 
of active duty.  In addition, there was no competent evidence to 
show arthritis involving the coccyx was manifest to a compensable 
degree within one year of separation from the Veteran's first 
period of active duty service (as the Veteran's second period of 
active duty was less than 90 days, the presumptive provisions at 
38 C.F.R. § §§ 3.307 and 3.309 are not applicable to this active 
duty service), or to link residuals of an injury to the coccyx to 
the Veteran's service.  The RO therefore denied the claim.  

Evidence received since the RO's July 1989 decision consists of 
VA and non-VA reports, dated between 1988 and 2010, and 
additional service treatment reports.  The service treatment 
reports include an April 1989 service examination report 
(apparently performed in association with Army Reserve service), 
which shows that the Veteran's spine was clinically evaluated as 
normal.  In an associated "report of medical history," she 
indicated that she had a history of recurrent back pain, and this 
report indicates that she reported having had low back pain, and 
"coccygeal trauma."  

As for the VA reports, this evidence shows that the Veteran 
received a number of treatments for low back pain, with a few 
specific references to the coccyx.  They note disorders that 
include fibromyalgia.  

A decision of the Social Security Administration (SSA), dated in 
December 1992, shows that the SSA determined that the Veteran was 
disabled as of April 1991, with diagnoses of "minimal 
scoliosis," "minimal lumbar degenerative joint disease," 
"possible degenerative arthritis of the hips," and major 
depression.  Associated documents include a letter from the 
Veteran, dated in January 1985, in which she stated that she went 
on sick call after a left foot injury, and that she had neck, 
hip, and leg pain, which a physician had attributed to 
"arthritis." 

A January 2010 report from the Good Samaritan Hospital shows that 
the Veteran sought treatment after she lost control of a sled 
going down a hill, and landed on her back.  She gave a previous 
history of  a "coccyx fracture," and the examiner indicated 
that X-rays indicated a fracture of the coccyx.  The relevant 
assessment was possible acute coccyx fracture.  However, the 
actual X-ray report, dated the next day, states, "examination of 
the sacrum and coccyx in AP and lateral views fails to reveal 
fracture, dislocation or other osseous abnormality."  

A memorandum created by the RO, dated in June 2009, shows that 
the RO determined that service treatment reports for the 
Veteran's second period of active duty, to include any line of 
duty report, were not available, and that additional attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2009).  

The Veteran has submitted photocopies of a prescription bottle 
which is dated in January 1985, and which indicates that it 
contained Motrin.  

This evidence, that was not of record at the time of the July 
1989 RO decision, is not cumulative; thus it is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  None of this evidence includes 
competent evidence to show that the Veteran sustained a chronic 
disorder of the coccyx during service, or that she currently has 
a disorder of the coccyx that was caused or aggravated by her 
service, or which shows that arthritis at the coccyx was manifest 
to a compensable degree within one year of separation from her 
first period of active duty service.  Although she appears to 
have received a prescription for Motrin in January 1985, she has 
stated that she had a number of pain symptoms in different joints 
at that time, the reason for the prescription is not specified, 
and there is no indication of a diagnosis.  The claim is 
therefore not reopened. 

The only other pertinent evidence received since the July 1989 
denial of the claim consists of written testimony from the 
Veteran, which does not provide a sufficient basis to reopen the 
claim.  Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously denied 
claim); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay 
assertions of medical causation . . . cannot suffice to reopen a 
claim under 38 U.S.C.A. 5108.").  

Because the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


II.  Service Connection

The Veteran asserts that service connection is warranted for a 
bilateral hip disability, and a lumbar spine disability.  The 
Board's discussion of the relevant evidence in Part I of this 
decision is incorporate herein.  

A.  Bilateral Hip Disability

In October 2004, the Veteran filed her claim.  In May 2005, the 
RO denied the claim.  The Veteran has appealed.   

The Veteran's service treatment reports include a May 1973 report 
which notes treatment for complaints of left groin cramping and 
chronic constipation.  The impression was "muscle, ligament 
contusion, left hip - etiology chronic constipation."  The 
Veteran's separation examination report, dated in May 1974, shows 
that her spine and lower extremities were clinically evaluated as 
normal.  

Other service treatment reports, dated after the Veteran's first 
period of active duty, include an October 1984 examination report 
(performed in association with Army Reserve duty), which shows 
that her spine and lower extremities were clinically evaluated as 
normal.  In an associated "report of medical history," she 
indicated that she did not have a history of "arthritis, 
rheumatism, or bursitis."  An April 1989 examination report 
(also apparently performed in association with Army Reserve duty) 
also shows that her spine and lower extremities were clinically 
evaluated as normal.  In an associated "report of medical 
history," she indicated that she had a history of "arthritis, 
rheumatism, or bursitis," and the report notes, "arthritis & 
rheumatism of both hips (acetabular sclerosis of both hips 
w/spurring - coccygeal trauma," and "low back pain w/severe 
pain in hip, going down into legs," chronic joint pain of the 
knees, hips, and spine, and osteoarthritis.    

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1974 and 2010.  

The VA reports include a July 1988 VA examination report, which 
notes that the Veteran asserted that she had symptoms at her 
tailbone that affected her left hip, to include, "The whole hip 
and leg will go out."  The diagnoses included degenerative 
disease of both hips with acetabular sclerosis and minor 
spurring, and noted that this was corroborated by an associated 
X-ray, taken that same month.  Reports, dated in August 1988 and 
February 1989, notes complaints of pain at joints that included 
the hips, and contain notations and impressions noting fibrositis 
syndrome, DJD of the hips, and mild OA (osteoarthritis) of the 
hips.  An associated X-ray report for the pelvis was negative.  A 
May 1990 X-ray report notes "some sclerosis along the roof of 
the left acetabulum, but the left hip joint is well-maintained."  

The non-VA reports include a January 1990 report which notes 
complaints of multiple joint pain, to include the left hip, and 
which contains an impression noting left hip pain that probably 
had a "musculoskeletal cause."  An August 1991 report notes 
complaints of bilateral hip pain, and DJD of the hips.  An 
October 2003 X-ray report contains impressions noting 
hyperostosis at the greater trochanter bilaterally, possibly 
consistent with greater trochanter bursitis," and an otherwise 
normal radiographic appearance of the pelvis and both hips.  

The Board finds that the claim must be denied.  During service, 
in May 1973, the Veteran was noted to have a contusion at her 
left hip.  In this regard, there is no indication of left hip 
trauma, and associated service treatment reports, dated in May 
and June of 1973, only discuss gastrointestinal tract symptoms 
and findings.  There are no relevant findings during her 
remaining first period of service, a period of about one year.  
Her May 1974 separation examination report does not contain any 
relevant notations, findings, or diagnoses.  The earliest post-
service medical evidence of a hip disability is dated no earlier 
than July 1988.  This is a period of over three years following 
separation from her second period of active duty service.  This 
period without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
Veteran has a hip disability that was caused or aggravated by her 
service, nor is there any competent evidence to show that the 
Veteran had arthritis of either hip that was manifested to a 
compensable degree within one year of separation from the 
Veteran's first period of active duty service.  See 38 C.F.R. §§ 
3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.  

B.  Lumbar Spine Disability

In October 2004, the Veteran filed her claim.  In May 2005, the 
RO denied the claim.  The Veteran has appealed.   

The Veteran's service treatment reports do not show any relevant 
complaints or treatment.  The Veteran's separation examination 
report, dated in May 1974, shows that her spine was clinically 
evaluated as normal.  

Other service treatment reports, dated after the Veteran's first 
period of active duty, include an October 1984 examination report 
(performed in association with Army Reserve duty), which shows 
that her spine was clinically evaluated as normal.  In an 
associated "report of medical history," she indicated that she 
did not have a history of recurrent back pain.  An April 1989 
examination report (also performed in association with Army 
Reserve duty) also shows that her spine was clinically evaluated 
as normal.  In an associated "report of medical history," she 
indicated that she had a history of recurrent back pain, and the 
report notes, "low back pain w/severe pain in hip, going down 
into legs," chronic joint pain of the knees, hips, and spine, 
and osteoarthritis.    

The nonservice, post-service medical evidence consists of VA and 
non-VA reports, dated between 1974 and 2010.  

The VA reports include an X-ray report for the lumbar spine, 
dated June 6, 1988, which contains an impression of "normal 
lumbar spine."  A July 1988 VA examination report does not 
contain any relevant findings or diagnoses.  VA progress notes, 
dated in August and September of 1988, note DJD of the 
lumbosacral spine.  A May 1990 X-ray report for the lumbar spine 
notes, "The lumbar spine is unremarkable and is unchanged from 
6/6/88."  A December 1992 magnetic resonance imaging (MRI) study 
was normal.  An August 1993 MRI report contains impressions 
noting mild degenerative facet changes at L5-S1, and that there 
was no evidence of disc herniation or neural impingement.  A 
March 2006 MRI study notes multi-level lumbar disc bulges.  

The non-VA post-service medical evidence includes a January 1990 
report which notes a history of two pre-service motor vehicle 
accidents (MVA's), in 1968 and 1970, but which otherwise does not 
contain any relevant findings or diagnoses.  An X-ray report for 
the lumbar spine, dated in January 1990, contains an impression 
noting hyperextension syndrome of the lumbar spine with 
degenerative joint disease.  An August 1991 report from H.D., 
D.O., notes a history of mild scoliosis.  Reports from H.J.M., 
D.O., dated between 1997 and 2004, note a past history of 
scoliosis, osteoarthritis, and fibromyalgia, and show treatment 
for chronic back pain.  Overall, the evidence show a number of 
treatments for low back pain beginning in 1997.  An October 2000 
X-ray report for the lumbar spine notes minimal degenerative 
change with no disc interspace abnormality noted.  A private X-
ray report for the lumbar spine, dated in January 2010, contains 
an impression noting slight narrowing of the L3-4 disc space, 
with an otherwise negative lumbosacral spine.  

The Board finds that the claim must be denied.  The Veteran did 
not receive any relevant treatment during service.  Her May 1974 
separation examination report does not contain any relevant 
notations, findings, or diagnoses.  X-ray reports and MRI studies 
are normal though 1992, however, even assuming that the notations 
of lumbar spine DJD, noted in 1988, are accurate, the earliest 
post-service medical evidence of a low back disability comes over 
three years following separation from her second period of active 
duty service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
against the claim.  Maxson.  Furthermore, there is no competent 
evidence showing that the Veteran has a lumbar spine disability 
that was caused or aggravated by her service, nor is there any 
competent evidence to show that the Veteran had arthritis of the 
lumbar spine that was manifested to a compensable degree within 
one year of separation from the Veteran's first period of active 
duty service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.   


III.  Conclusion

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that bilateral 
hip disabilities, and a low back disability, were caused by 
service that ended in January 1985.  The Veteran has asserted 
that she has had bilateral  hip and low back symptoms since her 
service.  Her reports are competent evidence to show that she 
experienced hip and low back symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of either of the 
claims.  Although the Veteran has asserted that she has had hip 
and low back symptoms since her service, she does not have the 
requisite skill, knowledge, or training, to be competent to 
provide a diagnosis of a hip or low back disability, or to state 
whether such condition was caused or aggravated by service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting her assertions does not 
render her statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the Veteran's 
service treatment records do not show any relevant treatment, 
notwithstanding one report noting a left hip contusion, which has 
been discussed.  The post-service medical records do not show any 
relevant treatment prior to July 1988, and there is no competent 
evidence of a nexus between a hip disability, or a low back 
disability, and the Veteran's service.  Given the foregoing, the 
Board finds that the service treatment reports, and the post-
service medical evidence, outweigh the Veteran's contentions to 
the effect that she has the claimed conditions that are related 
to her service.     

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claims, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


IV.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in November 2004, 
January 2005, and May 2009.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (in November 2004).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  In 
this regard, a memorandum created by the RO, dated in June 2009, 
shows that the RO determined that service treatment reports for 
the Veteran's second period of active duty, to include any line 
of duty report, were not available, and that additional attempts 
to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2009).  
The RO has obtained the Veteran's VA and non-VA medical records.  
With regard to the claim for residuals of an injury to the 
coccyx, as the Board has determined that new and material 
evidence has not been presented, a remand for an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. § 
5103A(f) (West 2002).  

With regard to the claims for service connection for a bilateral 
hip disability, and a lumbar spine disability, the Veteran has 
not been afforded an examination, and etiological opinions have 
not been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

In this case, notwithstanding one treatment involving the left 
hip, which has been discussed and which was associated with 
gastrointestinal symptoms, the service treatment reports do not 
show any relevant treatment.  The earliest evidence of either of 
the claimed conditions is dated in July 1988, which is at over 
three years after separation from the Veteran's second period of 
active service.  Thus, there are no probative service treatment 
reports for review, there is no competent evidence to show that 
either of the claimed conditions are related to the Veteran's 
service, and there is no competent evidence to show that 
arthritis of either the hip or the lumbar spine was manifested to 
a compensable degree within a year of separation from service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post-service 
medical record provides evidence against these claims.   

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  



ORDER

New and material evidence not having been submitted, the claim 
for service connection for residuals of an injury to the coccyx 
is not reopened.  

Service connection for a bilateral hip disability, and a lumbar 
spine disability, is denied.  


REMAND

The Veteran asserts that she has PTSD due to abuse by her spouse 
during service.  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

Under 38 C.F.R. § 3.304(f)(3):

If a post-traumatic stress disorder claim 
is based on inservice personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post- 
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA 
may submit any evidence that it receives to 
an appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.

38 C.F.R. § 3.304(f)(3).

The Veteran has been sent duty to assist notices on several 
occasions.  However, a review of these notices shows that the 
procedures for claims based on allegations of personal assault do 
not appear to have been followed, specifically, she has not been 
notified of the evidence of changes of behavior which may 
indicate the occurrence of his claimed stressor involving 
personal assault.  See generally 38 C.F.R. § 3.304(f)(3); see 
also VBA's Adjudication Procedure Manual, M21-1MR (hereinafter 
"M21- 1MR"), Part III.iv.4.H.30.a.  On remand, the Veteran should 
be notified of the evidence of changes of behavior which may 
indicate the occurrence of her claimed stressors involving 
personal assault.  The changes in the Veteran's observed behavior 
must have been witnessed "around the time" of the claimed 
incident.  Id.  

The Board further finds that it is necessary to afford the 
Veteran an examination to determine the nature, extent, and 
etiology of any and all psychiatric pathology, to include review 
of the claims files, including any and all records newly obtained 
by this remand.  See 38 C.F.R. § 3.159(c)(4) (2009).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center in Washington DC for the following 
actions: 

1.  The Veteran should be notified of the 
evidence of changes of behavior which may 
indicate the occurrence of her claimed 
stressors involving personal assault.

2.  Schedule the Veteran for a psychiatric 
examination to determine her correct 
diagnosis(es), to include whether she has 
PTSD under the criteria as set forth in 
DSM- IV.  The RO should provide the 
examiner with a summary of the claimed 
stressors (as well as any evidence 
pertaining to changes in behavior at the 
time).  The claims files should be provided 
to the examiner in connection with the 
examination.  All necessary studies or 
tests, including appropriate psychological 
testing and evaluation, is to be 
accomplished.

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran's PTSD 
was caused or aggravated by her service.  
If PTSD is diagnosed, the examiner must 
state the stressor(s) relied upon to 
support the diagnosis, and the examiner 
must discuss any documented behavior 
changes following the verified in-service 
incidents.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for PTSD, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the Veteran, furnish her with a 
SSOC and afford a reasonable period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


